DETAILED ACTION
Amended claims filed 21 June 2021 have been entered. Clams 1, 3, 5-6, 8, 10-11, 13 and 15 remain pending.
Drawings
The drawings are objected to because Fig 22 uses the label “BDP/C.” The term “BDP/C” does not appear in applicant’s specification. Examiner notes that the label may refer to “EDP/C” which appears in paragraph 0082.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims contain the term “BCT.” The specification uses the term several times, and indicates that it is the continuous track on the barrel cam (par 35, 44, 52-54, 56). However, the specification does not .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the third interengaging member and the fourth interengaging member are configured to limit rotation of the piston as the piston moves along the longitudinal axis.” Applicant’s paragraph 0038, 0039, 0055, 0060, 0061 indicates that linear rail 129 limits rotation of the piston 116. Applicant amended independent claim 1 to indicate that “the first track is parallel to the longitudinal axis.” Reference to the figures indicates that only linear rail 129 is parallel to the longitudinal axis. Therefore it appears that applicant is putting forth the linear rail 129 as both the first and second interengaging member based upon parallelism with the longitudinal axis, and also putting forth the linear rail 129 as the third and fourth interengaging member based upon the function of limiting rotation of the piston. Since linear rail 129 has already been claimed in amended claim 1, it is unclear whether the third and fourth interengaging member is also the linear rail 129 or some other undescribed structure. Therefore it is unclear what applicant intends to claim by reciting the third and fourth interengaging members. For the limited purpose of examination the third and fourth 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 4,365,940) in view of Fukushima et al. (US 6,592,339).
Process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claim 6, Hosokawa discloses a method for pumping and/or compressing fluids (fig 2, piston pump, c 1 l 7), using one or more cylinder piston arrangements (cylinder 6, piston 7, c 2 l 45-46), comprising: a cylinder (cylinder 6) and a piston (piston rod 8 fixed to pistons 7, c 2 l 47), the cylinder (cylinder 6) having a longitudinal axis (L-L) and two ends (cylinder 6 has two ends), and being fixedly attached to the base (cylinders 6 are attached to frames 12 and 13, c 2 l 63-64); the piston (piston rod 8 fixed to pistons 7, c 2 l 47) configured to be operatively coupled to a barrel cam (rods 8 are connected to oblique groove 2’a, c 3 l 50-51), the method comprising: rotating the barrel cam about an axis of rotation by the motor (flywheel 2’ is rotated by driving shaft 1, c 3 l 50); and reciprocating the piston of 
 Hosokawa does not explicitly disclose a motor.
Fukushima teaches a barrel cam pump (fig 15, c 6 l 60) and a motor (motor 1, c 10 l 56). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a motor as disclosed by Fukushima to drive the rotating shaft of Hosokawa for the expected result of providing the expected rotational power input into the pump of Hosokawa.
Regarding claim 8, dependent on 6, Hosokawa discloses the piston is reciprocated through a following mechanism (roller 10 and outer end grip 8c, c 3 l 60-61) that interfaces with a track (BCT) of the barrel cam and wherein the piston is reciprocated in a motion parallel to the axis of rotation (piston reciprocates on the axis of the driving shaft, c 3 l 50-54).
Regarding claim 11, Hosokawa discloses a system for pumping and/or compressing fluids (fig 2, piston pump, c 1 l 7), using one or more cylinder piston arrangements (cylinder 6, piston 7, c 2 l 45-46), comprising: a cylinder (cylinder 6) and a piston (piston rod 8 fixed to pistons 7, c 2 l 47), the cylinder (cylinder 6) having a longitudinal axis (L-L) and two ends (cylinder 6 has two ends), and being fixedly attached to the base (cylinders 6 are attached to frames 12 and 13, c 2 l 63-64): the system comprising: a barrel cam (fig 2 depicts flywheel 2’ as a cylinder which is the shape of a barrel) configured to operatively couple the piston (piston rod 8 fixed to pistons 7, c 2 l 47; rods 8 are connected to oblique groove 2’a, c 3 l 50-51) to the –drive shaft—(connecting the drive shaft to a motor is obvious as explained below), rotated about an axis of rotation by the motor (flywheel 2’ is rotated by driving shaft 1, c 3 l 50) configured for reciprocating the piston of each cylinder arrangement along the longitudinal axis with respect to the corresponding cylinder (reciprocates, c 3 l 51) and between the two ends of the corresponding cylinder, to pump and/or compress the fluids, wherein the axis of rotation of the barrel cam is parallel to the longitudinal axis about which the piston moves relative to the corresponding-cylinder (fig 2 piston reciprocates on the axis of the driving shaft, c 3 l 50-54); and the barrel cam has a BCT track (fig 2, groove 2a, c 3 l 37) that when interfaced with the piston causes the piston to complete at least one full compression stroke and intake stroke per rotation of the barrel cam; a first interengaging member formed as a first track (fig 2, groove 2a, c 3 l 37); and a second interengaging member formed as a first follower (fig 2, rollers 10 of the piston rods 8, c 3 l 39-40) in the first track, wherein the first interengaging member and the second interengaging member are configured to limit movement of the piston to a linear reciprocating motion as the piston moves along the longitudinal axis (rotation of the flywheel 2 moves the oblique groove 2’a on the surface of the flywheel which causes rollers 10’ to reciprocate with the attached pistons 7, c 3 l 49-56).
 Hosokawa does not explicitly disclose a motor.
Fukushima teaches a barrel cam pump (fig 15, c 6 l 60) and a motor (motor 1, c 10 l 56). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a motor as disclosed by Fukushima to drive the rotating shaft of Hosokawa for the expected result of providing the expected rotational power input into the pump of Hosokawa.
Regarding claim 13, dependent on 11, Hosokawa discloses the piston is reciprocated through a following mechanism (roller 10 and outer end grip 8c, c 3 l 60-61) that interfaces with a track (BCT) of the barrel cam in a motion parallel to the axis of rotation (piston reciprocates on the axis of the driving shaft, c 3 l 50-54).

Claims 1, 3, 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa in view of Fukushima in view of Hammelmann (US 4,401,415).
Regarding claim 1, Hosokawa discloses a system for pumping and/or compressing fluids (fig 2, piston pump, c 1 l 7), the system comprising: a base (frames 12 and 13, c 2 l 63); a barrel cam (fig 4, flywheel 2’ shaped as a barrel, c 3 l 42) configured to be rotated about an axis of rotation (R-R) by the motor (flywheel 2’ is rotated by driving shaft 1, c 3 l 50); and one or more cylinder piston arrangements (cylinder 6, piston 7, c 2 l 45-46), each cylinder piston arrangement comprising: a cylinder (cylinder 6) having a longitudinal axis (L-L) and two ends (cylinder 6 has two ends), the cylinder being fixedly attached to the base (cylinders 6 are attached to frames 12 and 13, c 2 l 63-64); and a piston (piston rod 8 fixed to pistons 7, c 2 l 47) configured to be operatively coupled to the barrel cam (rods 8 are connected to oblique groove 2’a, c 3 l 50-51) and to be movable along the longitudinal axis with respect to the cylinder (reciprocates, c 3 l 51) and between the two ends of the cylinder, wherein the axis of rotation of the barrel cam is parallel to the longitudinal axis about which the piston moves relative to the first member (fig 2 piston reciprocates on the axis of the driving shaft, c 3 l 50-54); and the barrel cam has a BCT track (fig 2, groove 2a, c 3 l 37) that when interfaced with the piston causes the piston to complete at least one full compression stroke and intake stroke per rotation of the barrel cam.
Hosokawa does not explicitly disclose a motor;  a first interengaging member formed as a first track (fig 2, groove 2a, c 3 l 37); and a second interengaging member formed as a first follower (fig 2, rollers 10 of the piston rods 8, c 3 l 39-40) in the first track, wherein the first interengaging member and the second interengaging member are configured to limit movement of the piston to a linear reciprocating motion as the piston moves along the longitudinal axis (rotation of the flywheel 2 moves the oblique groove 2’a on the surface of the flywheel which causes rollers 10’ to reciprocate with the attached pistons 7, c 3 l 49-56).
Fukushima teaches a barrel cam pump (fig 15, c 6 l 60) and a motor (motor 1, c 10 l 56). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a motor as disclosed by Fukushima to drive the rotating shaft of Hosokawa for the expected result of providing the expected rotational power input into the pump of Hosokawa.
Hammelmann teaches an analogous reciprocating piston machine with  a first interengaging member formed as a first track (fig 3, groove 33, c 3 l 21-26); and a second interengaging member formed as a first follower (fig 3, roller 32, id.) in the first track, wherein the first interengaging member and the second interengaging member are configured to limit movement of the piston to a linear reciprocating motion as the piston moves along the longitudinal axis (piston rods 2 are secured against rotation, id., and are thereby limited to only linear reciprocation).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the secondary roller 32 and groove 33 of Hammelmann into the piston rod arrangement of Hosokawa such that the second roller is added to the piston rod and an outer housing with groove 33 is added to surround the flywheel 2’ thereby preventing piston and piston rods from rotating and thereby disconnecting the reciprocating roller from the reciprocating groove, thereby increasing the reliability of the compressor.
Regarding claim 3, dependent on 1, Hosokawa discloses the piston is configured to reciprocate through a following mechanism (roller 10 and outer end grip 8c, c 3 l 60-61) that interfaces with a track (BCT) of the barrel cam and to reciprocate in a motion parallel to the axis of rotation (piston reciprocates on the axis of the driving shaft, c 3 l 50-54).
Regarding claim 5, dependent on 1, Hosokawa in view of Fukushima in view of Hammelmann teaches an analogous reciprocating piston machine with a third interengaging member formed as a second track (Hammelmann, fig 3, groove 33, c 3 l 21-26); and a fourth interengaging member formed as a second follower in the second track (Hammelmann, fig 3, roller 32, id.), wherein the third interengaging member and the fourth interengaging member are configured to limit [[the]] rotation of the piston as the piston moves along the longitudinal axis (Hammelmann, piston rods 2 are secured against rotation, id.).   
Regarding claim 10, dependent on 6, Hosokawa in view of Fukushima does not teach further comprising limiting the rotation of the piston as the piston reciprocates along the longitudinal axis with a third interengaging member formed as a second track; and a fourth interengaging member formed as a second follower in the second track.
Hammelmann teaches an analogous reciprocating piston machine further comprising limiting the rotation of the piston (rods are secured against rotation, c 1 l 37, c 3 l 21-26) as the piston reciprocates along the longitudinal axis with a third interengaging member formed as a second track (fig 3, groove 33, c 3 l 21-26); and a fourth interengaging member formed as a second follower in the second track (fig 3, roller 32, id.).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the secondary roller 32 and groove 33 of Hammelmann into the piston rod arrangement of Hosokawa such that the second roller is added to the piston rod and an outer housing with groove 33 is added to surround the flywheel 2’ thereby preventing 
Regarding claim 15, dependent on 11, Hosokawa in view of Fukushima does not teach a third interengaging member formed as a second track; and a fourth interengaging member formed as a second follower in the second track, wherein the third interengaging member and the fourth interengaging member are configured to limit rotation of the piston as the piston reciprocates along the longitudinal axis.
Hammelmann teaches an analogous reciprocating piston machine with a third interengaging member formed as a second track (fig 3, groove 33, c 3 l 21-26); and a fourth interengaging member formed as a second follower in the second track (fig 3, roller 32, id.), wherein the third interengaging member and the fourth interengaging member are configured to limit rotation of the piston (rods are secured against rotation, c 1 l 37, c 3 l 21-26) as the piston reciprocates along the longitudinal axis.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the secondary roller 32 and groove 33 of Hammelmann into the piston rod arrangement of Hosokawa such that the second roller is added to the piston rod and an outer housing with groove 33 is added to surround the flywheel 2’ thereby preventing piston and piston rods from rotating and thereby disconnecting the reciprocating roller from the reciprocating groove, thereby increasing the reliability of the compressor.




Response to Arguments





















Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive. 
Regarding amended claim 1, Applicant argues that Hosokawa does not disclose “the first track is parallel to the longitudinal axis.” The examiner has remapped the disclosed prior art to address the new 
Furthermore, based upon applicant’s amendment of claim 1, a new 112(b) rejection was identified regarding dependent claim 5.

Conclusion





























Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.                                                                     
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/GEOFFREY S LEE/Examiner, Art Unit 3746       

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746